Exhibit 10.1


EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), is entered into as of the 1st day of
June, 2009, by and among Sitesearch Corporation, a Nevada corporation (the
“Company”) and Jorge De Los Santos (“De Los Santos”).

        WHEREAS, the Company desires to employ De Los Santos as provided herein;

and,

        WHEREAS, De Los Santos desires to accept such employment,

        NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

        1.       Employment.

        The Company hereby employs De Los Santos and De Los Santos hereby
accepts employment with the Company as Senior Vice President upon the terms and
conditions hereinafter set forth.

        2.       Duties.

        De Los Santos will serve the Company as its Senior Vice President and
will faithfully and diligently perform the services and functions relating to
such office and position or otherwise reasonably incident to such office and
position, provided that all such services and functions will be reasonable and
within De Los Santos’s areas of expertise.

        3.      Term.

        This Agreement and De Los Santos’s employment shall be effective as of
the 1st day of June, 2009, (the “Effective Date”) and shall continue for a term
of one year (“Initial Term”) unless terminated earlier in accordance with this
Agreement. The term of this Agreement may be extended by agreement of the
Company and De Los Santos.

        4.       Compensation.

        As compensation for the services rendered to the Company under this
Agreement commencing on the effective date hereof, De Los Santos will be paid a
base salary of One Dollar ($1) per year payable in accordance with the then
current payroll policies of the Company or as otherwise agreed to by the parties
(the “Salary”).

        5.      Acknowledgment

        The Company and its Board of Directors understand that De Los Santos is
serving concurrently as Senior Vice President of Sitesearch Corporation and
Chief Executive Officer of Blue Sky Holdings Corporation, an Arizona based
Technology Company. It is recognized and understood that differences and
similarities may exist or become evident during the course of this Agreement.

--------------------------------------------------------------------------------



        6.       Additional compensation: Options.

        Subject to approval by the Board of Directors, De Los Santos may become
eligible for the issuance of options to purchase shares of Sitesearch Common
Stock, at a time price, and quantity to be set by, and at the sole option of the
Company’s Board of Directors. Such options shall be issued under Sitesearch’s
employee stock option plan and subject to all terms and conditions therewith.

        7.      Termination.

        This agreement will terminate upon the occurrence of any of the
following events:

          a.        The death of De Los Santos;

          b.        The “Total Disability” of De Los Santos;

          c.        Written notice to De Los Santos from the Company of
termination due to violation of any of the terms of this contract;

          d.        Written notice to De Los Santos from the Company of
termination for “Cause”.

        8.       Benefits.

        Subject to approval by the board of directors, De Los Santos shall be
entitled to receive benefits, such as health insurance, life insurance,
automobile allowance, vacation time, etc, which may be offered to other Company
executives, if such offerings shall be made available.

        9.      Waiver of Breach.

        The waiver by any party hereto of a breach of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach
by any party.

--------------------------------------------------------------------------------



        10.      Notices.

        Any notices, consents, demands, request, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered, faxed or if sent by mail, registered or certified, postage prepaid
with return receipt requested, as follows:

        If to the Company:

  Sitesearch Corporation
2600 N. 44th Street, Suite 214
Phoenix, AZ 85008


        If to De Los Santos:

  At the then-current residence address of De Los Santos.


        Notices delivered personally will be deemed communicated as of actual
receipt, notices by fax shall be deemed delivered when such notices are faxed to
recipient’s fax number and notices by mail shall be deemed delivered when
mailed.

        11.      Entire Agreement.

        This Agreement and the agreements contemplated hereby constitute the
entire agreement of the parties regarding the subject matter hereof, and
supersede all prior agreements and understanding, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.

        12.      Severability.

        If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during this Agreement, such
provision will be fully severable and this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision never comprised
a part hereof; and the remaining provisions hereof will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance here from. Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there will be added automatically, as part
of this Agreement, a provision as similar in its terms to such illegal, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable.

        13.      Governing Law.

        To the extent permitted by applicable law, this Agreement and the rights
and obligations of the parties will be governed by and construed and enforced
exclusively in accordance with the laws of the State of Nevada and the State of
Nevada shall have exclusive jurisdiction regarding any legal actions relating to
this Agreement.

        14.      Captions.

        The captions in this Agreement are for convenience of reference only and
will not limit or otherwise affect any of the terms or provisions hereof.

        15.      Gender and Number.

        When the context requires, the gender of all words used herein will
include the masculine, feminine and neuter, and the number of all words will
include the singular and plural.

--------------------------------------------------------------------------------



        16.      Counterparts.

        This Agreement may be executed in one or more counterparts, each of
which will be deemed an original and all of which will constitute one and the
same instrument.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

  De Los Santos:


  Print Name: __________________________________________


  Signature: ___________________________________________


  Date: ___________________________________________


  THE COMPANY:
Sitesearch Corporation


  By: /s/ Jeffrey Peterson
Jeffrey Peterson, Chief Executive Officer


  By: /s/ James Dixon
James Dixon, Member of the Board of Directors



